This action is in reply to the Amendments filed on 08/30/2021.
Claims 1-21 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 08/30/2021, has been entered. Claims 1, 5, 8, 12, 15 and 19 have been amended. 
Rejections under 35 U.S.C. §112(b)
        The 35 U.S.C. §112(b) rejections from the Office Action dated 05/28/2021 have been withdrawn pursuant Applicant’s amendments, however a new rejection has been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.

Claim Rejections - 35 USC § 112(b)

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “if the asynchronous data export process is determined to be utilized….” It is unclear to one of ordinary skill in the art what occurs if the asynchronous process is not determined to be utilized. Is a synchronous process utilized on the current data item to generate processed data? Is the current data item not processed? Is a preference for an asynchronous data export process enabled and maintained? For the purpose of this examination, Examiner interprets a synchronous process being utilized if the asynchronous process is not determined to be utilized and no preference being enabled and maintained.
Claims 2-7 inherit the deficiencies noted in claim 1, and are therefore rejected to on the same basis.

Claims 8 and 15 recite “if the identified tenant organization utilizes the asynchronous data export process…” It is unclear to one of ordinary skill in the art what occurs if the asynchronous process is not determined to be utilized. Is a synchronous process utilized on the current data item to generate processed data? Is the current data item not processed? Is a preference for an asynchronous data export process enabled and maintained? For the purpose of 
Claims 9-14 and 16-21 inherit the deficiencies noted in claims 8 and 15, respectively, and are therefore rejected to on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Puck et al. (US 2017/0236188 A1), previously cited and hereinafter Puck, in view of Muniswamy-Reddy et al. (US 10,158,709 B1), newly cited and hereinafter Muniswamy-Reddy.
Regarding claim 1, a system (i.e. abstract) for managing preferences of multiple tenant organizations utilizing a shared computer platform, the system comprising: 
	-a memory storing machine executable code (Puck, see at least: [0169] - “The interconnection via the system bus 902 allows one or more processors 920 to communicate with each subsystem and to control the execution of instructions that may be stored in a system memory 922”); and 
-one or more processors coupled to the memory and configurable to execute the machine executable code (Puck, see at least: [0014] - “the invention is directed to a multi-tenant business data processing system, where the system includes:…a processor programmed with a set of instructions, wherein when executed by the processor”) to cause the one or more processors to: 
receive a data request for exporting a current data item (Puck, see at least: [0134] and [0036] - “FIG. 6 is based on a merchant workflow that has a single subscription. The subscription ties together the event type “orderCreated” whose context is a sales order object [i.e. receive a data request for exporting a current data item]” and “The interaction between the System User and Event Publisher (suggested by process stage or step 602 in the figure) refers to a situation where a new sales order is captured in the system [i.e. receive a data request] and as a result, the event “orderCreated” is generated/raised/published”); 
-identify one of the multiple tenant organizations that originates the data request for exporting the current data item (Puck, see at least: [0100], [0117], and [0137] - “the relationships between and configuration of business objects, business rules, and business processes is based on events…This structure and implementation allows each retailer (e.g., an account owner or tenant of a multi-tenant data processing service/platform) [i.e. multiple tenant organizations] to adapt the automation of an order processing life cycle to their changing business needs and operational environment” and “Event Store 404 represents a data storage element for events that are created in the application. Every event stored in the Event Store is created with a reference to an event type, has a reference to an entity in the system, has date and time, and may have information such as who created the event (e.g., a user, an automated process, etc.) [i.e. identify one of the multiple tenant organizations that originates the data request for exporting]” and “Once the event has been raised using the Event Publisher component, two actions are performed: the event is stored in the event store (“storeEvent”) and actions are performed so the Event Manager can start event processing [i.e. identify one of the multiple tenant organizations that originates the data request for exporting the current data item]”); 
606) [i.e. utilize, for the identified tenant organization, an asynchronous data export process]. Sometime after the event has been raised, the Event Manager consumes the Feed Entry that was created based on the subscription(s) specified in the system for the particular merchant [i.e. that can be performed by the shared computer platform]”); 
-if the asynchronous data export process is utilized (Puck, see at least: [0138] - “the Event Manager performs an execution of “Handler A” asynchronously (as suggested by 606) [i.e. if the asynchronous data export process is utilized]”): 
-cause the shared computer platform to perform the asynchronous data export process on the current data item to generate processed data (Puck, see at least: [0138] - “the Event Manager performs an execution of “Handler A” asynchronously (as suggested by 606) [i.e. perform the asynchronous data export process]. Sometime after the event has been raised, the Event Manager consumes the Feed Entry that was created based on the subscription(s) specified in the system for the particular merchant. Before executing “Handler A” the Event Manager tries to acquire a lock on the sales order with ID “SalesOrder1”…the lock is acquired so the next step is to execute “Handler A” which performs the business process “getPayment” [i.e. cause the shared computer platform to perform the asynchronous data export process on the current data item to generate processed data] (as suggested by 610)”); 
-enable a preference for the shared computer platform to perform a process on subsequent data items received by the system and associated with the identified tenant 
-maintain the preference for each such subsequent data item as long as the identified tenant organization utilizes the process (Puck, see at least: [0141] and [0078] - “if a merchant would prefer to authorize payment before fulfillment, they would configure the system so the process “Perform Authorization” is subscribed to the event “Sales Order Created”. Similarly, a merchant that preferred to perform the capture after fulfillment would configure the system to subscribe the event “Sales Order Fulfilled” to the process “Perform Capture” [i.e. maintain the preference for each such subsequent data item]” and “embodiments of the inventive system and methods may be used to define and cause the execution of a workflow that is account specific, user specific, role-specific, etc., and that 

Puck does not explicitly disclose determining whether to utilize an asynchronous data export process depending on whether the identified tenant organization consistently receives a high volume of orders within a period of time; determining if the asynchronous data export process is utilized; enabling a preference to perform the asynchronous data export process; and the maintaining of the preference for each such subsequent data item as long as the identified tenant organization utilizes the process being within a predetermined interval after a prior data item.
Muniswamy-Reddy, however, teaches processing requests (i.e. abstract), including the known technique of determining whether to utilize an asynchronous data export process depending on whether the identified tenant organization consistently receives a high volume of orders within a period of time (Muniswamy-Reddy, see at least: Col. 13 Ln. 57-67 and Col. 19 Ln. 12-25 - “the control plane APIs provided by the service may be used to…export tables…control plane APIs that perform updates to table-level entries may invoke asynchronous workflows to perform a requested operation [i.e. asynchronous data export process]” and “the asynchronous processing time threshold may be adjustable, either in automated  [i.e. determine whether to utilize an asynchronous data export process] or manual fashion. For example, request load on a frontend task engine may increase or decrease depending on peak and off peak utilization times for the data store. Therefore, it may be beneficial to decrease the asynchronous processing time threshold during peak times in order to make the frontend task 640, the request may be identified or asynchronous processing [i.e. depending on whether the identified tenant organization consistently receives a high volume of orders within a period of time]”);
the known technique of determining if the asynchronous data export process is utilized (Muniswamy-Reddy, see at least: Col. 19 Ln. 12-25 - “the asynchronous processing time threshold may be adjustable, either in automated  [i.e. determine whether to utilize an asynchronous data export process] or manual fashion. For example, request load on a frontend task engine may increase or decrease depending on peak and off peak utilization times for the data store. Therefore, it may be beneficial to decrease the asynchronous processing time threshold during peak times in order to make the frontend task engine more available to meet the higher amount of incoming requests. Contrarily, the asynchronous processing time threshold may be raised during off peak times. For those requests that exceed the asynchronous processing time threshold, as indicated by the positive exit from 640, the request may be identified or asynchronous processing [i.e. if the asynchronous data export process is determined to be utilized]”);
the known technique of enabling a preference for the shared computer platform to perform the asynchronous data export process on subsequent data items received by the system and associated with the identified tenant organization before receiving a next data request (Muniswamy-Reddy, see at least: Col. 19 Ln. 12-20 and Col. 18 Ln. 51-61 - “the asynchronous processing time threshold may be adjustable, either in automated or manual ]” and “a rolling average or some other processing time statistic or calculation may be made with respect to types of requests received at the network-based data store, either specific to a particular client or user account associated with the requests [i.e. a preference associated with the identified tenant organization]…machine-based learning may be applied to historical processing times collected for different requests received at network-based data store (whether processed synchronously or asynchronously) to identify common features of requests indicative of processing times [i.e. before receiving a next data request]”); and 
the known technique of maintaining a preference for each such subsequent data item as long as the identified tenant organization utilizes the asynchronous data export process within a predetermined interval after a prior data item (Muniswamy-Reddy, see at least: Col. 19 Ln. 12-20 - “the asynchronous processing time threshold may be adjustable, either in automated or manual fashion. For example, request load on a frontend task engine may increase or decrease depending on peak and off peak utilization times for the data store. Therefore, it may be beneficial to decrease the asynchronous processing time threshold during peak times [i.e. maintain the preference for each such subsequent data item as long as the identified tenant organization utilizes the asynchronous data export process within a predetermined interval after a prior data item] in order to make the frontend task engine more available to meet the higher 
It would have been recognized that applying the known techniques of determining whether to utilize an asynchronous data export process depending on whether the identified tenant organization consistently receives a high volume of orders within a period of time; determining if the asynchronous data export process is utilized; enabling a preference for the shared computer platform to perform the asynchronous data export process on subsequent data items received by the system and associated with the identified tenant organization before receiving a next data request; and maintaining a preference for each such subsequent data item as long as the identified tenant organization utilizes the asynchronous data export process within a predetermined interval after a prior data item, as taught by Muniswamy-Reddy, to the teachings of Puck would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modifications of determining whether to utilize an asynchronous data export process depending on whether the identified tenant organization consistently receives a high volume of orders within a period of time; determining if the asynchronous data export process is utilized; enabling a preference for the shared computer platform to perform the asynchronous data export process on subsequent data items received by the system and associated with the identified tenant organization before receiving a next data request; and maintaining a preference for each such subsequent data item as long as the identified tenant organization utilizes the asynchronous data export process within a predetermined interval after a prior data item, as taught by Muniswamy-Reddy, into the system of Puck would have been recognized by those of ordinary skill in the art as resulting in an 

	Regarding claim 2, Puck in view of Muniswamy-Reddy teaches the system of claim 1. Puck further discloses:
	-wherein the shared computer platform is used to support electronic commerce (Puck, see at least: [0045] - “Embodiments of the inventive architecture permit a high degree of business or user customization and the capacity for dynamic adaptation of the overall order processing system to the state of (or changes in the state of) a business' operations (such as might be reflected by data or parameter values contained in an Enterprise Resource Planning (ERP), Customer relationship Management (CRM), eCommerce [i.e. the shared computer platform is used to support electronic commerce], Human Resources (HR), or other business related system of sub-system)”).

	Regarding claim 3, Puck in view of Muniswamy-Reddy teaches the system of claim 2. Puck further discloses:
	-wherein the identified tenant organization is acting as a merchant (Puck, see at least: [0062] and [0068] - “FIG. 1 is a diagram illustrating a system 100, including an integrated business system 102 and an enterprise network 104 in which an embodiment of the invention may be implemented. Enterprise network 104 may be associated with a business enterprise, such as a retailer, merchant [i.e. acting as a merchant], service provider, or other type of business” and “Each tenant data store 226 may contain tenant-specific data that is used as part 

	Regarding claim 4, Puck in view of Muniswamy-Reddy teaches the system of claim 2. Puck further discloses:
	-wherein the current data item comprises data for an order placed on the shared computer platform (Puck, see at least: [0134] - “FIG. 6 is based on a merchant workflow that has a single subscription. The subscription ties together the event type “orderCreated” whose context is a sales order object [i.e. the current data item comprises data for an order placed on the shared computer platform]”).

	Regarding claim 5, Puck in view of Muniswamy-Reddy teaches the system of claim 4. Puck further discloses:
	-wherein the asynchronous data export process comprises a computerized order preparation process (Puck, see at least: [0138] - “the Event Manager performs an execution of “Handler A” asynchronously (as suggested by 606) [i.e. asynchronous data export process]. Sometime after the event has been raised, the Event Manager consumes the Feed Entry that was created based on the subscription(s) specified in the system for the particular merchant. Before executing “Handler A” the Event Manager tries to acquire a lock on the sales order with ID “SalesOrder1”…the lock is acquired so the next step is to execute “Handler A” which performs the business process “getPayment” [i.e. wherein the process comprises a computerized order preparation process] (as suggested by 610)”).

Regarding claim 6, Puck in view of Muniswamy-Reddy teaches the system of claim 5.
Muniswamy-Reddy, however, teaches processing requests (i.e. abstract), including the known technique of the preference for asynchronous data export process being automatically determined for the identified tenant organization based on a volume of orders received by the identified tenant organization within a period of time (Muniswamy-Reddy, see at least: Col. 19 Ln. 12-22 - “the asynchronous processing time threshold may be adjustable, either in automated [i.e. the preference for asynchronous data export process is automatically determined for the identified tenant organization] or manual fashion. For example, request load on a frontend task engine may increase or decrease depending on peak and off peak utilization times for the data store. Therefore, it may be beneficial to decrease the asynchronous processing time threshold during peak times in order to make the frontend task engine more available to meet the higher amount of incoming requests. Contrarily, the asynchronous processing time threshold may be raised during off peak times [i.e. based on a volume of orders received by the identified tenant organization within a period of time]”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Puck with Muniswamy-Reddy for the reasons identified above with respect to claim 1.

	Regarding claim 7, Puck in view of Muniswamy-Reddy teaches the system of claim 1. Puck further discloses:
	-wherein the memory and the one or more processors are part of the shared computer platform (Puck, see at least: [0014] and  [0169] - “the invention is directed to a multi-tenant business data processing system, where the system includes:…a processor programmed with a set of instructions, wherein when executed by the processor [i.e. the one or more processors are 902 allows one or more processors 920 to communicate with each subsystem and to control the execution of instructions that may be stored in a system memory 922 [i.e. the memory is part of the shared computer platform]”).

	Claims 8-12 and 14 recite limitations directed towards a method for managing preferences of multiple tenant organizations utilizing a shared computer platform (i.e. abstract). The limitations recited in claims 8-12 and 14 are parallel in nature to those addressed above for claims 1-5 and 7, respectively, and are therefore rejected for those same reasons set forth above in claims 1-5 and 7, respectively.

Examiner Note: With regards to claim 8, while prior art was applied, the Examiner notes that the recited “if the identified tenant organization utilizes the asynchronous data export process…” does not move to distinguish the claimed invention from the cited art.  More specifically, the recited limitation of “if the identified tenant organization utilizes the asynchronous data export process…” represents a conditional limitation not necessarily performed as the identified tenant organization either utilizes the asynchronous data export process or it doesn’t. The limitations are thereby treated as a conditional limitation and accorded little patentable weight.  Accordingly, once the positively recited limitations are satisfied, the claim as a whole is satisfied -- regardless of whether or not other limitations are conditionally invocable under certain other hypothetical scenarios. [See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2106 II C])).

	Regarding claim 13, Puck in view of Muniswamy-Reddy teaches the method of claim 12. Puck further discloses:
	-wherein the preference comprises a preference to perform the computerized order preparation process before the identified tenant organization requests the current data item (Puck, see at least: [0141] and [0091] - “if a merchant would prefer to authorize payment before fulfillment, they would configure the system so the process “Perform Authorization” is subscribed to the event “Sales Order Created”. Similarly, a merchant that preferred to perform the capture after fulfillment would configure the system to subscribe the event “Sales Order Fulfilled” to the process “Perform Capture” [i.e. the preference comprises a preference to perform the computerized order preparation process]” and “each of these (sub)processes must occur in a predetermined sequence, with one or more being triggered [i.e. before the identified tenant organization requests the current data item] by a predetermined set of conditions or parameter values. The actual workflow of any given order or part of an order may depend on many different parameters and circumstances”).

	Claims 15-19 and 21 recite limitations directed towards non-transitory machine-readable medium comprising executable code which when executed by one or more processors associated with a computer are adapted to cause the one or more processors to perform a method for managing preferences of multiple tenant organizations utilizing a shared computer platform (i.e. [0214]). The limitations recited in claims 15-19 and 21 are parallel in nature to those addressed above for claims 1-5 and 7, respectively, and are therefore rejected for those same reasons set forth above in claims 1-5 and 7, respectively.

	Examiner Note: With regards to claim 15, while prior art was applied, the Examiner notes that the recited “if the identified tenant organization utilizes the asynchronous data export process…” does not move to distinguish the claimed invention from the cited art.  More specifically, the recited limitation of “if the identified tenant organization utilizes the asynchronous data export process…” represents a conditional limitation not necessarily performed as the identified tenant organization either utilizes the asynchronous data export process or it doesn’t. The limitations are thereby treated as a conditional limitation and accorded little patentable weight.  Accordingly, once the positively recited limitations are satisfied, the claim as a whole is satisfied -- regardless of whether or not other limitations are conditionally invocable under certain other hypothetical scenarios. [See: In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP §2106 II C])).

	Regarding claim 20, Puck in view of Muniswamy-Reddy teaches the non-transitory machine-readable medium of claim 19. Puck further discloses:
	-wherein the preference comprises a preference to perform the computerized order preparation process before the identified tenant organization requests the current data item (Puck, see at least: [0141] and [0091] - “if a merchant would prefer to authorize payment before fulfillment, they would configure the system so the process “Perform Authorization” is subscribed to the event “Sales Order Created”. Similarly, a merchant that preferred to perform the capture after fulfillment would configure the system to subscribe the event “Sales Order Fulfilled” to the process “Perform Capture” [i.e. the preference comprises a preference to .

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that Puck’s work flow modification process does not have any concept of an “asynchronous data export process,” much less “performing the asynchronous data export process on subsequent data items received by the system…before receiving a next data request” as in Puck data requests are only processed as they are received, instead of in an “asynchronous data process” that is performed on subsequent data items received by the system…before receiving a next data request (Remarks, pages 8-9).
Examiner respectfully disagrees. Examiner points out that newly added reference Muniswamy-Reddy teaches the process being an asynchronous data export process that is performed on subsequent data items received by the system before receiving a next data request, however, Puck does disclose that an enabled preference performs the process on subsequent data items received by the system…before receiving a next data request. As previously discussed, Puck discloses a retailer establishing workflow configurations, in the case described in Puck this preference is when the sales order is authorized in the workflow, and further being able to modify the workflow (see Puck, [0140] and [0179]). The preference that is enabled is the order of the workflow and when this workflow [i.e. preference] is modified, the now incoming before receiving a next data request for exporting the subsequent data items.

The rest of Applicant’s arguments have been considered but are moot because the arguments do not apply to the current combination of references being used.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Janedittakarn et al. (US 2008/0243867 A1) teaches allocating requests among asynchronous servers.
-Earl et al. (US 2016/0080484 A1) teaches implementing dynamic virtual resource request rate controls for physical resources,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684            

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625